         Case 1:13-cr-00476-LAP Document 182 Filed 03/31/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KASSEM HUSSEIN,

                       Petitioners,
                                                 18 Civ. 849 (LAP)
-against-
                                                        ORDER
UNITED STATES OF AMERICA,

                       Respondents.



LORETTA A. PRESKA, Senior United States District Judge:

    In light of the Court’s order of June 12, 2019 (dkt. no.

174 in 13-cr-476) denying Petitioner’s motion to vacate (dkt.

no. 1), the Clerk of Court shall mark this action closed and

deny all pending motions as moot.

SO ORDERED.

Dated:       New York, New York
             March 31, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
